Citation Nr: 9925607	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to waiver of recovery of overpayment of Improved 
Disability Pension benefits in the calculated amount of 
$6,283.00.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Pursuant to a February 1997 rating decision, the RO 
awarded non-service connected pension benefits to the veteran 
effective from July 8, 1996.  

3.  In a May 1997 statement, the veteran informed the RO that 
he received $4,000.00 per month in disability insurance 
benefits, effective from September 1995.  

4.  Thereafter, the RO advised the veteran that his income 
exceeded the maximum annual rate and that his benefits were 
terminated effective from the date of the award.  The payment 
of pension benefits resulted an in overpayment in the 
calculated amount of $6,283.00.  

5.  There is no evidence of fraud or misrepresentation on the 
veteran's part in the creation of the debt.  

6.  The veteran has fault in failing to report disability 
insurance benefits, which contributed significantly to the 
creation of the overpayment.  There is also fault on VA's 
part in the creation of the overpayment.  

7.  Recovery of the overpayment will not deprive the veteran 
of basic necessities, and waiver of recovery of the 
overpayment would result in unjust enrichment to the veteran.   
                                              

CONCLUSION OF LAW

Recovery of overpayment of Improved Disability Pension 
benefits in the calculated amount of $6,283.00 is not against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

In July 1996, the veteran submitted an application for non-
service connected pension benefits.  On the application, he 
stated that he last worked in September 1995, when he was 
self-employed.  He stated that he was currently in receipt of 
no income, other than $262.00 from the sale of inventory.  In 
October 1996, the veteran submitted Schedule C from his 1995 
federal income tax returns, with a letter, showing $375.00 of 
reportable income from the sale of inventory.  

In a February 1997 rating decision, the RO determined that 
the veteran was entitled to receive non-service connected 
pension benefits by reason of permanent and total disability, 
effective July 8, 1996.  In a March 1997 letter, the RO 
advised the veteran of the monthly amount of his pension 
award for a single veteran with no dependents based on a 
countable annual income of $0.00 and a maximum annual rate of 
$8,246.00 from August 1, 1996, and of $8,486.00 from December 
1, 1996.  The letter advised the veteran that he was to 
report income from any source and to immediately report any 
changes in the income as shown in the letter.  

Pursuant to the RO's request, in April 1997, the veteran 
submitted Schedule C from his 1996 federal income tax 
returns.  

In a May 1997 statement, the veteran informed the RO of 
additions to his income, consisting of a $9,000.00 gift from 
his parents for the purchase of a home in February 1997, 
$450.00 monthly rental income beginning September 1995, 
$800.00 monthly disability insurance payment beginning 
September 1995, $1,200.00 monthly disability insurance 
payment beginning September 1995, and $2,000.00 monthly 
disability insurance payment beginning September 1995.  In a 
subsequent statement also dated in May 1997, the veteran 
corrected the effective date of the rental income to April 
1997.  With respect to the other income, he stated that it 
was non-taxable.  In addition, he related that he had just 
returned from the RO, where he updated information required 
for means testing.  After informing VA personnel of his 
income changes, he was told that there was no change in 
reportable income.  

In a May 1997 letter, the RO advised the veteran that, due to 
countable annual income in excess of the maximum annual rate, 
his non-service connected pension benefits were terminated 
effective August 1, 1996, the date he began receiving 
benefits.  The letter also informed the veteran that the 
change in the award could result in an overpayment.

The veteran submitted a statement in May 1997 in which he 
indicated that the disability insurance monies received were 
benefits from personal disability policies and that the 
monies were tax-free and not countable income according to 
the insurance company, the Internal Revenue Service (IRS), 
and the RO. 

During an October 1997 hearing, the veteran testified that 
his insurance company told him that his disability benefits 
were not reportable income.  He believed that meant the 
income was not reportable to any source.  He was not aware 
that he was being overpaid.  The veteran indicated that his 
expenses approximated his income.  He had been denied 
entitlement to Social Security disability benefits.  He 
believed that his disability insurance benefits would 
continue for about two more years.  

In a March 1998 decision, the Committee denied waiver of 
recovery of the veteran's overpayment on the basis of fault 
and unjust enrichment of the veteran.  The veteran timely 
appealed that determination.  

In his September 1998 substantive appeal, the veteran stated 
that he informed VA of the change in income within a 
reasonable time.  He argued that VA knew he had income at the 
time the RO awarded maximum pension benefits.  In addition, 
he stated that he spoke with a veterans benefits counselor in 
June 1996 about reportable income and was told to report 
income to VA if it was reported to the IRS.  The veteran 
conceded that he was not entitled to pension benefits, but 
asserted that he was not in any way at fault for the 
overpayment.   

The veteran testified before a member of the Board in March 
1999.  He stated that, at the time he completed his 
application for pension, he was told by VA that the 
disability insurance benefits were not countable income 
because is was not reportable for purposes of taxes.  


Analysis

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  Any indication of fraud, 
misrepresentation, or bad faith on the part of any person 
having an interest in waiver of recovery of the overpayment 
will preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962(b), 1.965(b).

Initially, the Board notes that this case does not appear to 
involve fraud or misrepresentation by the veteran.  
Therefore, waiver of recovery of the overpayment is not 
precluded by law.  The remaining question is whether recovery 
of the debt would be against equity and good conscience.  

The Board concludes that both the veteran and VA were at 
fault in the creation of the overpayment.  The pension award 
letter and all related correspondence advised the veteran to 
report immediately all forms of income.  His failure to do so 
represents fault.  However, the Board acknowledges that the 
veteran claims he received inaccurate information from VA, 
which places fault with VA.   

Considering the other factors, the Board finds that 
collection of the overpayment would not deprive the debtor of 
basic necessities.  As of June 1998, the veteran reported an 
income of $2,475.00 from disability insurance proceeds and 
rental income.  He reported having no assets other than 
minimal savings and checking accounts.  He had two vehicles 
for which he did not list the resale value.  His monthly 
expenses total $1,613.00.  The expenses include a mortgage of 
$585.00, utilities of $270.00, and about $758.00 per month 
for home and auto insurance, health insurance, auto 
registration, and other fees.  Even considering other 
expenses from credit cards and other debts, the veteran has 
the means to repay the debt to VA.   

Moreover, the Board finds that failure to recover the 
overpayment would unjustly enrich the veteran.  The Board 
observes that, at the time he received his VA pension 
benefits, he was receiving $4,000.00 per month in tax-free 
disability insurance benefits, a substantial amount for a 
person who is single with no dependents.  He received this 
amount from September 1995 through at least May 1997, when he 
first reported the income to VA.  Failure to repay VA pension 
monies received when the veteran's annual income clearly 
exceeded the maximum prescribed by law would result in unfair 
gain to the veteran.    

Finally, with respect to the amount calculated as owed, the 
Board notes that in September 1997, the veteran submitted 
$100.00 to be applied to his debt.  Thereafter, work product 
in the claims folder shows receipt of the monies with a new 
calculated principal amount of $6,183.00.  


ORDER

Entitlement to waiver of recovery of overpayment of Improved 
Disability Pension benefits in the calculated amount of 
$6,283.00 is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

